Exhibit 10.9

AMENDMENT NO. 2 TO

SECURITIES PURCHASE AGREEMENT

AND REGISTRATION RIGHTS AGREEMENT

Authentidate Holding Corp.

and certain of the

Purchasers to the Securities Purchase Agreement

dated as of May 29, 2015

This Amendment No. 2 to the Securities Purchase Agreement and Registration
Rights Agreement is effective as of the 25th day of September, 2015 (the “Second
Amendment Agreement”), and is made by and among Authentidate Holding Corp., a
Delaware corporation (the “Company”) and those persons and entities executing
the signature pages to this Second Amendment Agreement (the “Purchasers”).

W I T N E S S E T H:

WHEREAS, the Company, the Purchasers and certain other entities are parties to
that certain Securities Purchase Agreement, dated as of May 29, 2015 (the
“Purchase Agreement”) and that certain Registration Rights Agreement dated as of
May 29, 2015 (“RRA”) ;

WHEREAS, the Purchasers and other signatories to the Purchase Agreement have
purchased an aggregate principal amount of $900,000 of Securities (as defined in
the Purchase Agreement) pursuant to the Purchase Agreement; and

WHEREAS, the Purchasers and certain of the signatories to the Purchase Agreement
and RRA have entered into that certain Amendment No. 1 to the Purchase Agreement
and RRA dated as of July 7, 2015 and executed July 30, 2015; and

WHEREAS, Section 5.6 of the Purchase Agreement provides that the Purchase
Agreement may be amended upon the written consent of the Company and the
Purchasers holding a Majority in Interest (as defined therein) of the Debentures
and Warrants issued pursuant to the Purchase Agreement;

WHEREAS, Section 6(c) of the RRA provides that the RRA may be amended upon the
written consent of the Company and the Holders (as defined in the RRA) of 51% or
more of the Registrable Securities (as defined in the RRA); and

WHEREAS, in connection with the consummation of the transactions contemplated in
the Purchase Agreement, the Company and Purchasers desire to amend the Purchase
Agreement and the RRA as provided for herein;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
agreements, representations and warranties herein contained, the parties hereto
do hereby agree as follows:

1. Definitions. As used herein, terms not otherwise defined in this Second
Amendment Agreement shall have the meaning ascribed to such terms as set forth
in the Purchase Agreement or the RRA, as the case may be.

 

1



--------------------------------------------------------------------------------

2. Amendments.

(a) Section 4.13 of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

4.13 Shareholder Approval. Solely in the event that the Company determines that
it is required in order to permit the full conversion of the Debentures
(including in connection with the payment of interest thereon) or the full
exercise of the Warrants issued pursuant to this Agreement into shares of Common
Stock in accordance with applicable listing rules of the Principal Market (the
“Shareholder Approval”), the Company shall hold a special meeting of
shareholders (which may also be at the annual meeting of shareholders) as soon
as reasonably practicable, but in no event later than January 31, 2016, for the
purpose of obtaining Shareholder Approval, with the recommendation of the
Company’s Board of Directors that such proposal be approved, and the Company
shall solicit proxies from its shareholders in connection therewith in the same
manner as all other management proposals in such proxy statement and all
management-appointed proxyholders shall vote their proxies in favor of such
proposal. If the Company does not obtain Shareholder Approval at the first
special meeting, the Company shall call a meeting every three months thereafter
to seek Shareholder Approval until the earlier of the date Shareholder Approval
is obtained or the Debentures are no longer outstanding. Each Purchaser further
agrees that it shall not be entitled to vote the shares of Common Stock of the
Company issuable to it pursuant to the terms of this Agreement, including
pursuant to the conversion of the Debentures or exercise of any Warrants, at any
meeting of the Company’s stockholders convened to vote on a proposal to enable
the Company to issue the Underlying Shares in excess of 19.99% of the issued and
outstanding Common Stock of the Company.

(b) Section 4.19 of the Purchase Agreement is hereby amended by adding the
following text at the end thereof:

“Notwithstanding the foregoing, however, the provisions of Section 4.19 shall
not apply to any change in the Chief Executive Officer of the Company that is
made in connection with any mergers, acquisitions or other transaction resulting
in a change in control of the Company, which are approved by a majority of the
disinterested directors of the Company.”

(c) The definition of Filing Date in the RRA is hereby amended and restated in
its entirety to read as follows:

“Filing Date” means, (i) with respect to the Initial Registration Statement
required hereunder, February 17, 2016; and, (ii) with respect to any additional
Registration Statements which may be required pursuant to Section 2(c) or
Section 3(c), the earliest practical date on which the Company is permitted by
SEC Guidance to file such additional Registration Statement related to the
Registrable Securities.

3. Effect. Except as modified by this Second Amendment Agreement, all other
terms and conditions of the Purchase Agreement and the RRA (each as previously
amended to date) remain in full force and effect. As of the effective date of
this Second Amendment Agreement, (i) the applicable portions of this Second
Amendment Agreement shall be a part of the Purchase Agreement and RRA, as the
case may be, each as previously amended and amended hereby, and (ii) each
reference in the Purchase Agreement and the RRA or any of the Transaction
Documents to “the Purchase Agreement” or “the Registration Rights Agreement”,
shall mean and be a reference to the Purchase Agreement and the RRA, as the case
may be, each as previously amended and as amended hereby.

 

2



--------------------------------------------------------------------------------

4. Miscellaneous.

(a) This Second Amendment Agreement shall be governed by and construed in
accordance with the laws of the state of New York without reference to
principles of conflicts of law.

(b) Headings used herein are for convenience of reference only and shall not
affect the meaning of this Second Amendment Agreement. This Second Amendment
Agreement may be executed in any number of counterparts, and by the parties
hereto on separate counterparts, each of which shall be an original and all of
which taken together shall constitute one and the same agreement. Executed
counterparts may be delivered via facsimile or other means of electronic
transmission.

(c) Each Purchaser executing this Second Amendment Agreement hereby represents
that it is the owner of the Debentures and Warrants issued to it pursuant to the
Purchase Agreement and that neither such Debentures nor such Warrants have been
assigned, pledged or otherwise transferred. Each Purchaser agrees that this
Second Amendment Agreement shall be affixed by it to the Purchase Agreement and
the RRA and become a part thereof.

(d) This Second Amendment Agreement contains the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all prior arrangements and understandings between the parties, written or oral,
with respect to its subject matter. This Second Amendment Agreement may not be
amended or modified except in writing signed by each of the parties to this
Second Amendment Agreement. The observance of any term of this Second Amendment
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) by the party or parties waiving compliance. The
failure of any party at any time or times to require performance of any
provision hereof shall in no manner affect the rights at a later time to enforce
the same. No waivers of or exceptions to any term, condition, or provision of
this Second Amendment Agreement, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such term,
condition, or provision. This Second Amendment Agreement shall be binding upon
and shall inure to the benefit of and be binding upon all parties to the
Purchase Agreement and the RRA and their respective successors and assigns.

[Remainder of page intentionally left blank. Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Second
Amendment Agreement to be executed by their signature by their duly authorized
officers as of the date first written above.

 

Authentidate Holding Corp. By:  

/s/ Ian C. Bonnet

Name:   Ian C. Bonnet Title:   President and Chief Executive Officer Purchaser:
Aton Select Fund, Ltd. By:  

 

Name:   Title:   Principal Amount of Debentures: $800,000 Total Number of
Warrants: 3,200,000

 

4